internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc intl br 4-plr-114430-98 date nov legend date cc intl br 4-plr-114430-98 this letter is in reply to a letter dated date in which a ruling was requested as to the federal_income_tax consequences of a proposed transaction additional information was submitted in a letter dated date the information submitted is substantially as set forth below the rulings contained in this letter are predicated on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for the ruling verification of the factual information representations and other data may be required as a part of the audit process ais an individual investor who owns d percent of the stock of b and has held it in excess of one year b is a domestic_corporation that made an election to be an s_corporation effective on date c an f corporation which it has held in excess of one year except for g percent of the shares of c owned by the spouses of the b shareholders the remaining stock of c is held by a united_states_person who is unrelated to the b shareholders applying the attribution_rules of sec_958 c is a controlled_foreign_corporation within the meaning of sec_957 of the code b’s sole asset is e percent of the outstanding shares of b proposes to sell its entire_interest in c to an unrelated f corporation it is anticipated that b will report some gross_income with respect to this sale as a dividend under sec_1248 sold to the unrelated f corporation the h percent interest in c owned by a's spouse is also being the following representations have been made in connection with the proposed transaction a the stock of b in a's hands and the stock of c in b's hands each represent a capital_asset within the meaning of sec_1221 b the stock of b and the stock of c in the hands of a and b respectively have been held for more than one year c cis a controlled_foreign_corporation cfc within the meaning of sec_957 d cis not a foreign_investment_company within the meaning of sec_1246 e cis not a passive_foreign_investment_company within the meaning of sec_1297 y e r cc intl br 4-plr-114430-98 f cis a corporation within the meaning of sec_7701 sec_1248 of the code provides in general that if a united_states_person recognizes gain on a sale_or_exchange of stock in a foreign_corporation then the gain shall be included in the gross_income of such person as a dividend to the extent of the eamings and profits of the foreign_corporation attributable to the stock 4n the case ofa domestic corporate shareholder sec_1_1248-1 of the income_tax regulations provides generally that the foreign_tax_credit provisions of sec_901 through shall apply to an amount included in income as a dividend under sec_1248 while this rule does not apply to individual shareholders sec_1248 and sec_1_1248-4 provide for a limitation on the amount of tax required to be paid_by an individual shareholder by reason of an amount included in income under sec_1248 as a dividend this limitation takes into account the foreign taxes paid_by the foreign_corporation see generally revrul_81_32 1981_1_cb_131 sec_1363 provides that the taxable_income of an s_corporation is computed in the same manner as in the case of an individual except that the items described in sec_1366 shall be separately_stated sec_1363 provides that except as provided in sec_1363 any election affecting the computation of items derived from an s_corporation shall be made by the corporation sec_1363 provides that in the case of an s_corporation elections under sec_901 relating to taxes of foreign countries and possessions of the united_states shall be made by each shareholder sec_1366 provides that in determining the tax of a shareholder for the shareholder's taxable_year in which the taxable_year of the s_corporation ends there shall be taken into account the shareholder's pro_rata share of the corporation's items of income including tax-exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder sec_1366 further provides that sec_1366 includes amounts described in sec_702 relating to taxes described in sec_901 paid_or_accrued to foreign countries or possessions of the united_states sec_1366 provides that the character of any item included in a shareholder's pro_rata share under sec_1366 a shall be determined as if such item were realized directly from the source from which realized by the corporation or incurred in the same manner as incurred by the corporation sec_1373 provides that for purposes of subparts a and f of part iii and cc intl br 4-plr-114430-98 part v of subchapter_n relating to income_from_sources_without_the_united_states an sdollar_figure corporation is treated as a partnership and the shareholders of such corporation are treated as partners of such partnership in revrul_69_124 1969_1_cb_203 the service addressed the income_tax consequences under sec_1248 from a partnership's sale of its stock in a controlled_foreign_corporation the service concluded that the partnership which is a united_states_person as defined in sec_7701 was required to treat the gain on the sale of the stock as a dividend under sec_1248 the ruling further concludes that the tax attributable to amounts included as dividends in the gross_income of individual partners is subject_to the limitation in sec_1248 b must report the gain on the sale of the c stock that is subject_to sec_1248 as a separately_stated_item of income under sec_1366 under sec_1366 this separately_stated_item of income will retain its character and be reported by the shareholders as income subject_to sec_1248 sec_1248 of the code was enacted in order to impose the full u s tax when income eamed abroad is repatriated to effect the full united_states tax eamings and profits are under sec_1248 taxed as dividends to the extent of any gain at the time of sale under this treatment however an individual shareholder required to include gain as ordinary_income may be subject_to a greater tax than a corporation sec_1248 provides a mechanism whereby an individual shareholder will not be subject_to a greater tax on the amount taxable under sec_1248 than if the shareholder owned stock in a domestic_corporation which owned the stock in a foreign_corporation sec_1248 in effect allows an individual shareholder to continue to pay tax at the capita gains rate on the disposition of the individual's stock provided there also is paid an amount which raises the tax at the corporate level to the united_states tax_rate based on the information submitted and representations set forth above it is held as follows to the extent that an amount is included in a’s gross_income as a dividend in accordance with sec_1248 as a result of b’s disposition of its c stock the sec_1248 limitation provisions will be applicable to the extent that such amount included in a's gross_income as a dividend in accordance with sec_1248 is in excess of the amount described in sec_1248 such excess will be subject_to taxation as gain from the sale_or_exchange of a capital_asset held for more than one year cc intl br 4-plr-114430-98 no opinion is expressed as to the tax treatment of the sale of the c stock owned by-a's spouse including the application of sec_1248 to such sale further no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not covered by the above rulings - a copy of this letter must be attached to any federal_income_tax return to which it is relevant this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel international bids ppaweb by charles p besecky chief branch
